DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (5,198,699).
Claim 34, Hashimoto discloses a circuit (80, Fig. 3) comprising: a first transistor (transistor 16) comprising: a first source terminal coupled to a supply voltage terminal (24); a first drain terminal (node 26); and a first gate terminal (gate 14); a second transistor (transistor 32) comprising: a second source terminal (at node 26) coupled to the first drain terminal of the first transistor; a second drain terminal (at node 34); and a second gate terminal (gate 36); a third transistor (transistor 94) comprising: a third source terminal coupled to a ground terminal (ground terminal is coupled through transistor 96); a third drain terminal (at node 34) coupled to the second drain terminal of the second transistor; and a third gate terminal (gate 104); a fourth transistor (transistor 20) comprising: a fourth source terminal coupled to the ground terminal (the ground); a fourth drain terminal (drain 40) coupled to the second drain terminal of the second transistor and to the third drain terminal of the third transistor (drain 40 is coupled to the node 34 through transistor 46); and a fourth gate terminal (gate 18); and a capacitive device (capacitor 28) having a first capacitive terminal coupled to the first drain terminal of the first transistor and the second source terminal of the second transistor, and the capacitive device having a second capacitive terminal coupled to the ground terminal (coupled to ground terminal through a resistor 86).
Claim 35, Hashimoto discloses the circuit of claim 34, wherein the first transistor and the second transistor are p-type metal oxide semiconductor (PMOS) transistors (transistors 16 and 32 are PMOS transistors) and the third transistor and the fourth transistor are n-type metal oxide semiconductor (NMOS) transistors (transistors 20 and 94 are NMOS transistors).
Claim 36, Hashimoto discloses the circuit of claim 34, wherein the first transistor and the second transistor form a transistor stack (the transistor 16 is stack on top of the transistor 32).
Claim 37, Hashimoto discloses the circuit of claim 34, wherein the first gate terminal is configured to receive a first control signal (VIN at node 12), the second gate terminal is configured to receive a second control signal (inversion of VIN at node 38), the third gate terminal is configured to receive the second control signal (the inversion of VIN at node 38), and the fourth gate terminal is configured to receive the first control signal (the VIN),


5.	Claim(s) 40, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akamatsu et al. (5,933,050).
Claim 40, Akamatsu discloses a circuit (Fig. 5) comprising: a first transistor (NMOS transistor LN1) comprising: a first current terminal (a terminal connected to OUT node); a second current terminal, wherein the second current terminal is a source terminal (a source terminal is connected to a node1, see col. 6, lines 13-29,… NMOS transistors LN1 and QN1….) of the first transistor; and a first gate terminal configured to receive a first control signal (IN2); a second transistor (NMOS transistor QN1) comprising: a third current terminal coupled to the second current terminal, wherein the third current terminal is a drain terminal of the second transistor (see col. 6, lines 13-29,… NMOS transistors LN1 and QN1….); a fourth current terminal coupled to one of a voltage supply terminal or a ground terminal (VSS); and a second gate terminal configured to receive a second control signal (IN1); and a capacitance device (C1) having a first capacitance terminal and a second capacitance terminal, wherein the first capacitance terminal (node1) is coupled to the second current terminal and to the third current terminal, the second capacitance terminal is coupled to the ground terminal (VSS).
	Claim 42, Akamatsu discloses the circuit of claim 40, wherein: the first transistor is an n-type metal oxide semiconductor (NMOS) transistor (see col. 6, lines 13-29,… NMOS transistors LN1 and QN1….); and the second transistor is an NMOS transistor (see col. 6, lines 13-29,… NMOS transistors LN1 and QN1….).

6.	Claim(s) 40, 47, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (5,828,236).
Claim 40, Zhou discloses a circuit (Fig. 2) comprising: a first transistor (NMOS transistor 212) comprising: a first current terminal (a terminal 208); a second current terminal, wherein the second current terminal is a source terminal (a source terminal is connected to a drain of NMOS transistor 210, see col. 2, lines 50-58,… NMOS transistor 212….) of the first transistor; and a first gate terminal configured to receive a first control signal (Input Signal 206); a second transistor (NMOS transistor 210) comprising: a third current terminal coupled to the second current terminal, wherein the third current terminal is a drain terminal of the second transistor (see col. 2, lines 50-58,…NMOS transistor 210…); a fourth current terminal coupled to one of a voltage supply terminal or a ground terminal (ground); and a second gate terminal configured to receive a second control signal (Selection Signal 104); and a capacitance device (capacitor 214, see col. 2, lines 50-58,… NMOS transistors 214 and 216 coupled to act as capacitors..) having a first capacitance terminal and a second capacitance terminal, wherein the first capacitance terminal (a terminal between transistors 212 and 210) is coupled to the second current terminal and to the third current terminal, the second capacitance terminal is coupled to the ground terminal (ground).
Claim 47, Zhou discloses the circuit of claim 40, wherein the capacitance device comprises a third transistor (see col. 2, lines 50-58,… NMOS transistors 214 and 216 coupled to act as capacitors..); the third transistor comprises a fifth current terminal, a sixth current terminal, and a third gate terminal; the third gate terminal is the first capacitance terminal coupled to the second current terminal and to the third current terminal (a gate of transistor 214 is connected between transistors 212 and 210); and the fifth current terminal is coupled to the sixth current terminal (a source and drain of the transistor 214 are coupled together).
Claim 49, Zhou discloses the circuit of claim 47, wherein the sixth current terminal is coupled to the ground terminal (the source and drain of the transistor 214 are coupled to the ground).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 43-45, and 48 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (5,933,050) in view of Noguchi (2011/0057685).
Claim 41, Akamatsu discloses the invention substantially as claimed, but does not disclose wherein the capacitance device comprises a third transistor; the third transistor comprises a fifth current terminal, a sixth current terminal, and a third gate terminal; the third gate terminal is coupled to ground; and the fifth current terminal is coupled to the sixth current terminal; and the first capacitance terminal comprises the fifth current terminal and the sixth current terminal.
However, in the same field of endeavor, Noguchi teaches a capacitor (Figs. 4C and 4D, see para [0053] and [0055]) formed by a p-type and n-type MOS capacitor having a fifth current terminal (drain of 22), a sixth current terminal (source of 22), and a third gate terminal of a third transistor (gate of 22 in Figs. 4A and 4B) coupled to ground for performing capacitor equivalent function.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace a capacitor with p or n type of MOS transistor having the third gate terminal, the fifth and sixth current terminal of Noguchi since a capacitor having the drain and source commonly coupled functioning as a terminal for a capacitor and a gate terminal of the transistor functioning as another terminal of the capacitor is well known equivalent.
Claim 43, Akamatsu discloses the circuit of claim 41, further comprising: a fourth transistor (PMOS transistor LP2) comprising: a seventh current terminal coupled to the first current terminal; an eighth current terminal coupled to one of the supply voltage terminal (VDD) or the ground terminal; and a fourth gate terminal configured to receive the first control signal (IN2); and a fifth transistor (PMOS transistor LP1) comprising: a ninth current terminal coupled to the first current terminal and to the seventh current terminal; a tenth current terminal coupled to one of the supply voltage terminal (VDD) or the ground terminal; and a fifth gate terminal configured to receive the second control signal (IN1).
Claim 44, Akamatsu discloses the circuit of claim 43, wherein the first current terminal is coupled to an output terminal (OUT), and wherein a signal at the output terminal is a logical NAND (see col. 6, lines 13-29,… NAND circuit ….) of the first control signal and the second control signal.
Claim 45, Akamatsu discloses the circuit of claim 43, wherein the tenth seventh current terminal is coupled to the supply voltage terminal (VDD), and the eighth current terminal is coupled to the supply voltage terminal (VDD).
	Claim 48, Akamatsu in view of Noguchi disclose the circuit of claim 41, wherein the second current terminal and the third current terminal are coupled to the fifth current terminal and the sixth current terminal.
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             8/11/22